Citation Nr: 1539943	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-28 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of a surgical procedure performed during his military service.  See the Veteran's stressor statement dated October 2008.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

With regard to the Veteran's contentions of in-service injury, his service treatment records are missing.  However, as noted by the September 2013 VA examination, physical examination of the Veteran reveals residuals of the claimed 1972 surgery, which the Veteran claims to have been a 'botched circumcision.'  The September 2013 VA examiner noted that "apparently the 1972 surgery was for more than just circumcision (using dorsal slit procedure), but also was an attempt to correct a hypospadia birth defect, or possibly to correct a meatal stenosis."  The examiner diagnosed the Veteran with residuals of hypospadia.

VA treatment records document treatment for depression and PTSD.  See the VA treatment records dated July 2008, September 2008, and October 2008.  Notably, the Veteran's VA treatment provider, Dr. B., diagnosed the Veteran with PTSD secondary to military sexual trauma (specifically, a traumatic circumcision).  See the VA treatment record dated September 2008.  Dr. B. indicated that this diagnosis, as well as a diagnosis of depression, NOS, was in compliance with the DSM-IV criteria.  In a January 2009 letter, Dr. B. noted that the Veteran was under his care for depression and PTSD.  Continuing diagnoses of bipolar disorder and PTSD were also documented in July 2009.

The Veteran was afforded a VA psychological examination in September 2013, which determined that he did not meet the diagnostic criteria for PTSD.  The examiner instead diagnosed the Veteran with bipolar disorder, NOS, and opined that "[t]he claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided the following rationale, "[e]xaminer is unable to opine without speculation as to whether or not Veteran's bipolar disorder is related to his aforementioned surgical procedure."

Critically, the September 2013 VA medical nexus opinion was admittedly speculative and unsupported by adequate rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  To this end, the Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In addition, the September 2013 VA examiner failed to address the documented diagnosis of PTSD secondary to the in-service circumcision, rendered by Dr. B. in September 2008, or the continuing DSM-IV diagnoses of PTSD and depression noted in the January 2009 letter from Dr. B. and the VA treatment records.

As such, this claim presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions pertaining to the pending claim.

Upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received from a VA health care facility since July 2013.  All such available documents should be associated with the claims file.

2. Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

The examiner should determine whether the Veteran currently suffers from PTSD related to his in-service surgical procedure, which is referenced above.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active military service.

In rendering his/her opinion, the examiner should address the September 2008 diagnosis of PTSD secondary to the in-service circumcision, as well as the September 2008 and January 2009 DSM-IV diagnoses of PTSD and depression, which are referenced above.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

